TOWNSEND, District Judge.
The merchandise in question comprises carriage whips. The collector of customs classified them for duty as “saddlery,” at 45 per cent, ad valorem, under paragraph 447 of the act of July 24, 1897. The importer protested, claiming that they were dutiable as “manufactures of which wood is the component material of chief value, not specially provided for,” at 35 per cent, ad valorem, uuder the provisions of paragraph 208 of said act. The only testimony in the case is that of the importer, which is to the effect that the component material of chief value is the English holly, of which the whips are chiefly made; that they are not part of the harness, hut are ordinary carnage whips, and as such are part of the carriage fixtures; and that they are ordinarily kept for sale by carriage men and hardware men. There is, therefore, nothing to support the findings of the hoard that these whips are saddlery, except: in so far as it is a matter of common knowledge that carriage whips are kept in saddlers’ shops. They are sold quite as much by carriage makers. They are made to be used in a carriage, and not in connection with a saddle; and they are not saddlery, because they have no more connection with the saddle and harness than has the wagon itself. The decision of the board of general appraisers is reversed.